UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period fromto Commission file number 333-115602 Rio Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 74-3005133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 600 Congress Ave., Ste. 200, Austin, TX 78701 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code: (512)917-1742) Grande
